Citation Nr: 1604222	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-27 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for residuals of skin cancer of the chest as secondary to exposure to Agent Orange and other substances.
 
2.  Entitlement to service connection for skin cancer of the chest, arms, back and face as secondary to exposure to Agent Orange and other substances.

3.  Entitlement to a compensable rating for a bilateral hearing loss disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1970 to April 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Regional Office (RO) in Togus, Maine.  The Indianapolis, Indiana RO has assumed the role of agency of original jurisdiction. 

The Veteran testified at a videoconference hearing in front of the undersigned Acting Veterans Law Judge (AVLJ) in January 2013.  A transcript of the hearing is associated with the claims file.

The Board remanded the service connection issues on appeal in September 2014 for further evidentiary development.  In a March 2015 decision, the Board denied entitlement to service connection.  The Veteran appealed this decision, which resulted in a November 2015 Joint Motion for Remand which was granted by the United States Court of Appeals for Veterans Claims.  As a result, the issues are back before the Board.

The RO issued an April 2015 rating decision denying a compensable rating for a bilateral hearing loss disability.  The Veteran filed a timely Notice of Disagreement (NOD) in June 2015. The record does not indicate that a Statement of the Case (SOC) has been issued in response to the June 2015 NOD.

The appeal was converted entirely to an electronic record on the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the November 2015 Joint Motion for Remand (JMR), the Board finds that remand is necessary in order to obtain a new medical opinion and attempt to obtain any additional relevant treatment records, to include VA treatment records prior to 1995.

As the JMR notes, the January 2015 VA examiner concluded that the Veteran's residuals of skin cancer are less likely than not related to service.  The examiner explained that the Veteran's type of cancer is not presumptive under the provisions of  38 C.F.R. § 3.309(e).  However, as noted by the JMR, the examiner's opinion with respect to herbicide exposure relies entirely on the fact that the Veteran's conditions were not under such provisions.  Notwithstanding the provisions of 38 U.S.C.A. § 1116  and 38 C.F.R. § 3.309(e), relating to presumptive service connection due to exposure to Agent Orange, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2  ,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of actual causation, that is, proof the exposure to Agent Orange actually causes a disability.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 38 C.F.R. § 3.303(d).  As such, a new opinion is necessary in order to address the Veteran's contention that his skin cancer is the result of exposure to herbicides.

Additionally, the Veteran alleged that he was exposed to other unknown substances such as broken ammunition, rotting wood and boxes while conducting his duties.  The examiner concludes that she is unable to determine an exposure to such substances based on the service records, but does not provide further explanation.  As noted by the JMR, an examiner may state that he or she is unable to reach a diagnosis or etiology opinion without resort to speculation, however, must explain the basis for that conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).

With respect to VA treatment records, the record indicates that VA treatment records prior to 1995 exist, however there is no indication that they are of record or that VA has taken appropriate steps to obtain the records.  Thus, appropriate steps should be taken to ensure that all available VA treatment records, and any identified private treatment records, are associated with the claims file.  In addition, the record indicates an April 2012 surgical record which is not of record.  

Compensable Rating Bilateral Hearing Loss

As previously discussed, a SOC was not issued with respect to the Veteran's claim for a compensable evaluation for a bilateral hearing loss disability.  The Veteran did submit an appropriate notice of disagreement (NOD) after the April 2015 rating decision denying a compensable rating.  As a SOC was not issued, the Board does not have jurisdiction over the matter and it must be remanded.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case referable to the Veteran's claim for a compensable evaluation for a bilateral hearing loss disability.  Only if the Veteran perfects an appeal should the claim be certified to the Board and after any necessary development has been completed.

2.  Send notice to the Veteran requesting that he identify any additional private or VA treatment records for his claims being remanded.  Request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records. 

Take appropriate steps to obtain any updated VA treatment records.  This includes any treatment records prior to 1995, as identified by the November 2015 Joint Motion for Remand and relevant statements by the Veteran, and the April 2012 surgical record.

3.  Send the claims file to an examiner of appropriate knowledge and expertise to render an etiology opinion as to the Veteran's claimed skin cancer residuals of the chest and skin cancer to include as secondary to Agent Orange and other substances.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. It is up to the discretion of the examiner if a new VA examination is necessary.

The examiner is requested to review the claims file, including the Veteran's service treatment records, post-service treatment records, and a copy of this remand. 

Based on review of the record, the Veteran's reported contentions, and examination of the Veteran, the examiner should respond to the following:

a) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of skin cancer of the chest and skin cancer of the chest, arms, back, and face is causally or etiologically related to the Veteran's period of active service.  This includes substances such as broken ammunition, rotting boxes, and wood. 

b) Provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's residuals of skin cancer of the chest and skin cancer skin cancer of the chest, arms, back, and face was caused by the Veteran's in-service herbicide exposure.  The examiner should focus on the potential effect of herbicide exposure on the Veteran's residuals of skin cancer of the chest and skin cancer, and not whether it is a presumptive condition.  The examiner's opinion should not be dependent upon whether the Veteran's conditions are presumptive under the provisions of 38 C.F.R. § 3.309(e).  

A complete rationale for any opinion expressed should be provided in a legible report.  In doing so, the examiner should reconcile any contrary medical evidence of record. The examiner should also directly address the Veteran's lay assertions.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation. "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




